Citation Nr: 1539632	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The January 2009 rating decision states that "A review of the medical treatment records from the VA facilities showed that the veteran has been diagnosed with post-traumatic stress disorder. . ."  No record diagnosing the Veteran with PTSD is currently in the Veteran's file.  However, the Evidence section of that rating decision lists a "VAMC Cleveland, medical treatment record dated June 1998" which does not appear to be in the file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  An attempt to obtain these records must be made.  See 38 C.F.R. § 3.159(c)(1) (2014).

In March 2010, the Veteran received a VA Compensation and Pension (C&P) examination pertaining to PTSD.  The examiner found that the Veteran did not have PTSD.  However, the examiner also opined that the Veteran's in-service stressors at least as likely as not caused his current symptoms of mental illness.  The examiner then further opines that the Veteran's symptoms worsened as a result of non-service stressors.  The Board finds this opinion inadequate, as it is confusing both as to the examiner's precise diagnosis and his opinion on its etiology.  Therefore, remand is warranted to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence. 

2. Locate the medical treatment record dated June 1998 from the VA Medical Center in Cleveland referenced in the January 2009 rating decision.  The RO should take appropriate measures to request copies of any other outstanding mental health records from the Cleveland medical center (or any other VA facility) which are not already associated with the file.  If no such record from 1998 actually exists, that should be documented and explained.  

3. After associating any outstanding records with the file, the Veteran should be examined for VA purposes to identify his current disability and whether it may have been incurred in service.  [In scheduling this examination, please note the Veteran's stated preference for a male mental health professional.  There is some evidence in the record that the Veteran may understate the severity of his symptoms when speaking with a female mental health professional.]  

The examiner should state whether the Veteran suffers from PTSD, and if so, the precipitating stressor/s should be identified.  For any diagnosis other than PTSD, the examiner should state whether it is at least as likely as not caused by an in-service disease or injury.  Any such injury or disease should be described.  

In offering an opinion, the examiner should take into consideration all the evidence of record, to include the medical records, lay statements from the Veteran and his wife, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* If located, the June 1998 mental health records from the VA Medical Center in Cleveland;

* VA treatment records reporting a positive screening for PTSD on 02/01/2007, and negative screenings on 08/31/2009, 10/22/2007, 01/05/2006;

* VA mental health records from 2000 to 2010, relating to the Veteran's diagnosis of depression and treatment thereof.

A complete rationale for any opinion expressed should be provided.  

4. Then, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 8 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

